Citation Nr: 0829115	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1945 to October 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in November 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In March 2006, the veteran withdrew his request for a Board 
hearing.  

In June 2006, the veteran appeared at a hearing before a 
Decision Review Officer. The transcript of the hearing is in 
the record. 

In May 2008, the veteran's case was advanced on the Board's 
docket. 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002)

In July 2008, the Board obtained an advisory medical opinion 
from the Veterans Health Administration.  The Board then 
provided the veteran with a copy of the opinion and the 
opportunity to submit additional argument and evidence. 


FINDINGS OF FACT

1. Hearing loss was not affirmatively shown to have been 
present in service; sensorineural hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; hearing loss, first 
diagnosed after service beyond the one- year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of service 
origin. 

2. Tinnitus was not affirmatively shown to have been present 
in service and the current tinnitus, first documented after 
service, is unrelated to an injury or disease of service 
origin.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by service, 
and service connection for hearing loss as a chronic disease 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 ); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2005 and March 20006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records.  The veteran was notified of the provisions 
for the degree of disability assignable and for the effective 
date of the claims, that is, the date of receipt of the 
claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to the degree 
of disability assignable and for the effective dates came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the RO provided substantial content-complying VCAA notice, 
the claims of service connection was readjudicated as 
evidenced by the supplemental statements of the case, dated 
in June 2006 and in September 2006.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, private medical records, and afforded the 
veteran a VA examination in October 2005 and in July 2008 
obtained an opinion from the Veterans Health Administration 
(VHA).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background

The veteran contends that during service he did not have ear 
protection and was exposed to excessive noise on the rifle 
range, on the flight line and in his job as a radio 
navigation instructor.  

Service treatment records show that on enlistment 
examination, hearing was 15/15 in each ear, and on separation 
examination, hearing measured by whispered and spoken voice 
was 15/15 in each ear. 

After service, hearing loss and tinnitus were first 
documented in July 2005 by a private otolaryngologist and a 
private audiologist.  The audiogram showed pure tone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz as 35, 40, 55, 60 and 70 in the right ear and 40, 45, 
60, 65 and 90 in the left ear.  Scores on the Maryland CNC 
word list were 88 percent in the right ear and 74 percent in 
the left ear.  


The private otolaryngologist and a private audiologist 
attributed the veteran's hearing loss to exposure during boot 
camp to excessive noise on the firing range with no hearing 
protection.  There was no family history of hearing loss or 
of post-service noise exposure.

On VA audiological examination in October 2005, the veteran 
stated that he spent three years in Navy in the United States 
and that he was not in combat.  The veteran described 
significant noise exposure during boot camp and later as a 
radio navigator instructor due to static earphones, and on 
flight lines.  The veteran complained of occasional tinnitus 
once or twice per month that was not a problem.  He denied 
significant noise exposure after service. 

The audiogram showed pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz as 20, 30, 50, 55 and 75 in 
the right ear and 25, 40, 60, 65 and 85 in the left ear.  
Speech recognition scores in both ears were 92 percent.  The 
diagnoses were high frequency sensorineural hearing loss and 
occasional tinnitus. 

The examiner expressed the opinion that the most likely 
etiology of the veteran's current hearing loss would be age-
related factors, presbycusis, as the veteran's current 
hearing levels were compatible with his age.  The examiner 
noted the veteran had normal hearing upon separation in 1948 
and that hearing loss caused by acoustic trauma occurs at 
time of exposure, not years later, and therefore it was 
likely than not that the veteran's current hearing loss and 
occasional tinnitus was related to military acoustic trauma.  
The examiner commented that the opinions of the private 
otolaryngologist and private audiologist were provided 
without rationale.  

In April 2006, the veteran stated that during service hearing 
was measured only by whispered voice.   

In June 2006 in testimony, the veteran attributed his hearing 
loss and tinnitus to noise exposure during service on the 
rifle range and on the flight line and as a radio instructor.  
He stated that 20 to 25 years earlier he went to an 
audiologist because of hearing problems and tinnitus and he 
was given hearing aids.  He indicated that after service he 
worked as CPA and he did not have significant noise exposure. 

In an addendum to the VA examination of October 2005, the VA 
physician, who had conducted the examination, stated that 
audiometric testing of hearing was not the standard used when 
the veteran was in service.  The examiner concluded that 
there would be only a remote possibility that hearing loss 
might have been incurred during active duty and confirmed his 
opinion that it was less likely than not that the veteran's 
hearing loss and occasional tinnitus are related to service.  
The examiner reiterated that presbycusis was the most likely 
etiology of the current hearing loss and tinnitus.  

In July 2008, in view of the conflicting medical opinions, the 
Board requested a VHA opinion for a VA otologist to review the 
record and furnish an opinion on the following question:

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent) that veteran's hearing loss and 
tinnitus are etiologically related to 
in-service exposure to noise associated 
with training on a rifle range, with 
duties on the flight line, and with 
duties as a radio navigation instructor?  

In formulating an opinion, please comment 
on the clinical significance that hearing 
loss and tinnitus were first documented 
in 2005, more than 55 years after 
service, and whether that audiometric 
findings in July 2005 by a private 
audiologist and in October 2005 by VA are 
consistent with noise exposure or aging. 



Also, the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

In response, in an opinion in July 2008, a VA physician, who 
is the Chief of Head and Neck Surgery at VA Medical Center, 
stated that it was less likely than not that the veteran's 
hearing loss and tinnitus were related to noise exposure 
during service from 1945 to 1948.  The VA physician explained 
that the fact that the private audiogram in July 2005 showed 
continued increased hearing loss at 6000 Hz and 8000 Hz, when 
the classic audiogram seen with noise exposure is hearing 
loss at 4000 Hz with recovery at 6000 Hz and 8000 Hz, this 
combined with the lack of audiometric testing from 1948 to 
2005, led to the conclusion that it was less likely than not 
that the veteran's hearing loss and tinnitus were related to 
noise exposure during service from 1945 to 1948.  

Analysis

On the basis of the service treatment  records, neither 
hearing loss nor tinnitus was affirmatively shown to have 
been present during service, and service connection for 
hearing loss and tinnitus under 38 C.F.R. § 3.303(a) is not 
established.  

The record does show that hearing loss of the sensorineural 
type and tinnitus were first documented in 2005, and the 
documentation of hearing loss of the sensorineural type in 
2005 is well beyond the one-year presumptive period following 
separation from service in 1948 for a chronic disease.  For 
this reason, service connection for hearing loss of the 
sensorineural type based on the one-year presumption for a 
chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and  
38 C.F.R. §§ 3.306 and 3.309 is not established.  



As for service connection for hearing loss and tinnitus based 
on the initial documentation after service under 38 C.F.R. § 
3.303(d), although hearing loss is not a condition under case 
law, where lay observation has been found to be competent as 
to the presence of the disability, the veteran is competent 
to report a contemporaneous medical diagnosis as he did when 
he filed his notice of disagreement in December 2005, citing 
the diagnosis of hearing loss by a private otolaryngologist 
and a private audiologist in July 2005. 

As for tinnitus, tinnitus is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability, that is, tinnitus is capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although there is competent lay and medical evidence of 
current hearing loss and tinnitus, where, as here, the 
determinative issues involve questions of a medical nexus or 
medical causation, that is, a relationship between hearing 
loss and tinnitus and an injury, disease, or event of service 
origin, which is not capable of lay observation, competent 
medical evidence is required to substantiate the claims.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or a medical opinion. 
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
veteran's statements and testimony as competent evidence to 
substantiate the claims that the current hearing loss or 
tinnitus is related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007)

On the question of medical causation, there is competent 
medical evidence for and against the claim of service 
connection for hearing loss.  The evidence of record 
supporting service connection for hearing loss consists of 
the opinion of a private otolaryngologist and a private 
audiologist.  And the evidence against the claims consists of 
the VA examination with addendum and the VHA opinion. 

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the 
factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinions because these opinions 
are well reasoned, detailed, consistent with other evidence 
of record and included reviews of the claims file.  The 
opinion of the private otolaryngologist and the private 
audiologist was not based on a review of the record.  The 
opinion did not account for age-related hearing loss as the 
veteran was 74 at the time of the evaluation and the actual 
audiometric findings were inconsistent with noise-induced 
hearing loss as pointed out in the opinion by the VHA 
physician.  The private otolaryngologist and the private 
audiologist did not express an opinion on the cause of 
tinnitus.

For the above reasons, in balancing the weight of the 
opinions, the Board places greater weight on the unfavorable 
nexus opinion, which is that it is less likely than not that 
the veteran's hearing loss and tinnitus were related to noise 
exposure during service from 1945 to 1948.  

As the Board may consider only independent medical evidence 
to support its findings as to questions of medical causation 
and as the preponderance of the evidence is against the 
claims of service connection for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


                                                                  
(The Order follows on the next page). 





ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


